Citation Nr: 1739936	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to service connection for left knee condition (claimed as knee injury).

3.  Entitlement to service connection for back condition.

4.  Entitlement to service connection for right knee condition (claimed as knee injury).

5.  Entitlement to service connection for bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1992 to August 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A copy of the transcript of that hearing is associated with the Veteran's claims file.

The Board notes that in his June 2011 notice of disagreement, the Veteran indicated that he disagreed with the "decisions" made in the June 2011 rating decision.  The Board finds, based on that language, that he wished to appeal as to all issues decided in that decision.  Because a timely notice of disagreement was filed on those issues, as discussed more fully below, the Board has jurisdiction over them, and has included all of them in this remand.

The issues of entitlement to service connection for left and right knee conditions, a back condition, a bilateral foot condition, and increased initial evaluation of hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, and it is at least as likely as not that it has been manifested by a history of blood pressure with diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no greater, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service-connected hypertension is presently rated as noncompensable pursuant to 38 C.F.R. § 4.104, DC 7101.  According to DC 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

In the case at hand, the Veteran has been on Amlodipine for hypertension, as noted in the May 2013 VA examination report, and it would be speculation to ascertain whether his blood pressure systolic readings would or would not have been predominantly 100 or more but for such medication.  As such, and affording the Veteran the benefit of the doubt, a 10 percent initial rating is granted under Diagnostic Code 7101.  For reasons described below in the REMAND section, additional development is required before the Board can reach a determination on whether an even higher evaluation is warranted.  Given this remand, the Board need not comment further on whether VA has met its duties to notify and assist the Veteran at this juncture. 


ORDER

Entitlement to an increased initial evaluation for hypertension, of 10 percent, for the entire period on appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's claim of entitlement to an increased evaluation for hypertension, the record reflects that, in August 2014, although the issue was already on appeal, he filed (or at least attempted to file) a claim for an increased evaluation for hypertension, in which he alleged that his hypertension has worsened.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, dated August 2014 (Supplemental Claim).  He claimed that he is on two medications, which are not controlling his hypertension.  He also indicated during his videoconference that he is now on multiple medications for hypertension.  His private medical records support his contention that he is now on two different blood pressure medications.  He said that he is currently receiving treatment for the condition at Kaiser Permanente from his primary care physician, Dr. Travis.  His last VA examination for hypertension was in May 2013, before he submitted the Supplemental Claim.  During that examination, the examiner noted that the Veteran was taking only one medication.  The examiner did not indicate what records were reviewed in connection with the examination.  Records of the Veteran's treatment at Kaiser Permanente since 2014 are not of record.  Based on these facts, the Board finds that updated private medical records and another VA examination would be helpful in order to determine the current severity of the Veteran's hypertension and adjudicate his claim.

With regard to the Veteran's left knee condition, the Veteran has claimed that he suffered from knee pain regularly while on active duty and that the knee pain ultimately led to his discharge when he was no longer able to satisfactorily perform the running portion of the Army Physical Fitness Test (APFT).  His service personnel and treatment records support that contention.  As a basis for finding that the Veteran's left knee condition was not etiologically related to his military service, the VA examiner in October 2010 stated that the Veteran's arthroscopic repair of his left knee was performed in 2010, "well after service."  However, as the Veteran has pointed out in his notice of disagreement, the surgery took place in 2000, not 2010.  Furthermore, it is not clear that this examiner reviewed certain portions of the Veteran's claims file, specifically including the Veteran's service personnel records and complete post-service, private medical records, both of which have information relevant to his left knee condition.  Specifically, the record reflects that the Veteran treated at Piedmont Hospital and Peachtree Orthopaedic Clinic for his knee conditions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that, here again, updated records should be obtained and the Veteran should be afforded another VA examination. 

Finally, the Veteran filed a notice of disagreement as to all of the above issues, see June 2011 Notice of Disagreement, but the RO only issued a Statement of the Case (SOC) in relation to the claims of entitlement to an increased evaluation for hypertension and entitlement to service connection for his left knee condition.  While he did state that his "main disagreement" was with the denial of his claim for service connection for his left knee injury, he did not state that that was his sole disagreement.  Furthermore, there is no indication that he clarified that he did not want to appeal the denial of the other issues decided in that decision, or that he withdrew his appeal as to those issues (entitlement to service connection for the claimed back condition, right knee condition, and bilateral foot condition).  A Statement of the Case on these issues is thus required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any information and authorizations needed to obtain any outstanding medical records pertinent to this claims, including but not limited to any private treatment records, following proper VA procedures.  Specifically, the Veteran should be asked for an updated authorization, if necessary, for release of medical records from Dr. Travis at Kaiser Permanente, Hospital and Peachtree Orthopaedic Clinic.  Attempts to obtain these records should be made and such attempts and any determinations made as to the unavailability of these records should be documented in the claims folder.  If the records cannot be obtained, the Veteran should be notified in writing.

2.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's claimed left knee condition

The entire claims file, to include a complete copy of this remand, must be made available to the individuals designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical and military history and assertions relating to symptoms.  All necessary special studies or tests must be accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee condition is etiologically related to service.  The examiner should consider, and comment, as necessary, on the Veteran's testimony during the October 2016 videoconference hearing and his service personnel and service treatment records.  The appropriate Disability Benefits Questionnaire (DBQ) should be used, where, and to the extent, possible.  All opinions reached must be supported by a detailed rationale in a typewritten report.

3.  After completion of the development set forth in paragraph 1 above, arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his service-connected hypertension.  The Veteran's claims file, including a copy of this remand and his service treatment records (STRs), must be made available to the examiner for review in connection with the examination. 

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected hypertension.  Current blood pressure readings must be provided.  The examiner is requested to provide an opinion as to the general predominant range of blood pressure readings (systolic and diastolic) since the Veteran's separation from service.  All opinions must be supported by a rationale.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims for an increased rating for hypertension and service connection for a left knee disorder.  If either benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case. The case should then be returned to the Board for further consideration.

5.  Separately, the Veteran must be furnished with a Statement of the Case addressing the claims for service connection for the back, right knee, and bilateral foot disorders.  This issuance must address the Veteran's rights and responsibilities in perfecting an appeal, and he must be given an opportunity to respond.  Only if he does perfect an appeal should these matters be returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


